Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application filed December 13, 2018 of U.S. Patent No. 9,518,034 to Stoltz et al (the '034 patent) which issued from U.S. patent application 14/514,001 (the ‘001 application) with claims 1-13 on December 13, 2016.  The ‘001 application claims the benefit of provisional application 61/890,708 (the ‘708 provisional application) filed October 14, 2013.
Scope of Claims
In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claims 1-12, 17-22, 24-26 and 30-37 in the amendment filed March 11, 2021 are subject to examination.  Claims 1, 30, 31 and 37 are representative.  The full text of claim 1 is present in the amendment filed March 11, 2021.
1. (Twice Amended)  A method [for the preparation of a compound of formula (I):

    PNG
    media_image1.png
    111
    254
    media_image1.png
    Greyscale


        
    PNG
    media_image2.png
    113
    256
    media_image2.png
    Greyscale

with a transition metal catalyst under alkylation conditions, thereby preparing a compound of formula (I):
        
    PNG
    media_image3.png
    112
    232
    media_image3.png
    Greyscale

wherein, as valence and stability permit,
R1 . . .  .
	30.  (New, amended)  The method of claim 37, wherein the product is a pharmaceutical product.
	31.  (New, amended)  The method of claim 37, wherein the product is a serotonin 5-HT3 antagonist.
	37.  (New)  The method of claim 1, further comprising preparing a product.

	The ‘034 patent specification does not provide a definition for the term “pharmaceutical product”.  In the Patent Trial and Appeal Board decision (hereinafter “PTAB Decision”) dated 10/20/2020 in Appeal No. 2020-005067 for application Serial 1, the term “pharmaceutical agent” was taken “to encompass a compound which has a useful biological activity in treating or preventing a disease or condition.” (See p. 3 of the PTAB Decision).  Similarly, a “pharmaceutical product” is taken to encompass a product which has a useful biological activity in treating or preventing a disease or condition.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17-22, 24-26, 30, 31 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing the final product and the process of making the same, which is/are critical or essential to the practice of the invention but not included in the claim(s).  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 37, from which claims 17-22, 24-26, 30 and 31 are dependent, recites “[t]he method of claim 1, further comprising preparing a product.  Claim 30 recites that product is a pharmaceutical product, and claim 31 recites that the product is a serotonin 5-HT3 antagonist.  None of claims 17-22, 24-26, 30, 31 and 37 teaches exactly what is the final product or how it is prepared.  In the Remarks filed 03/17/2020 (p. 11), Applicant argued that the compound of formula (I) is a “pharmaceutical compound” because the specification teaches that “in certain embodiments” the compound of formula (I) inhibits the 5-HT3 receptor (see col. 22, lines 10-17 of the ‘034 patent).  
Further, claims 17-22, 24-26, 30, 31 and 37 encompass converting the formula (I) compound, by additional (unrecited) chemical steps, into a product, such as a pharmaceutical compound in claim 30 or a serotonin 5-HT3 antagonist in claim 31.  However, claims 17-22, 24-26, 30, 31 and 37 do not describe the structure of such product, or any reaction parameters in the claims to convert the compound of formula (I) to a product such as a pharmaceutical compound or serotonin 5-HT3 antagonist .  The ‘034 patent specification sets forth four reaction equations of formula (I) wherein compounds of formula (I) can be “elaborated into complex products through the application of further chemical transformations” (col. 20, line 16 through col. 21, line 46), i.e., eq. (i), eq. (ii), eq. (iii) and eq. (iv), and Examples 3 and 4 provide a few examples of the reactions of the compound of formula (I).  Example 5 measures the activity of some “Ondansetron Analogues”.  “In certain embodiments, these complex products are themselves biologically-, or, pharmaceutically-relevant products.” (See col. 20, lines 21-23).  While providing eqs. (i) to (iv), the ‘034 patent specification has not identified a core structure that must be preserved upon chemically altering formula (I) so that the resulting synthesized compound is a pharmaceutical compound.  “It is the specification, Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997).  
The alkylene group on the right side of instant formula (I) can be modified, yet none of eqs. (i) to (iv) further address this.  The sole example of alkylene reactivity is at the top of col. 30 of the ‘034 patent, where an aldehyde group is formed from the alkylene group.  Then, at the bottom of col. 30, the aldehyde group is subsequently reacted to form another group.  Indeed, practically all of the R10, R11 and R12 functional groups set forth in parent claim 1 on the allyl group of formula (I) are also reactive functional groups, e.g., hydroxyl, halogen, nitro, carboxyl, acyl, etc.  However, there is a lack of predictability in the art, particularly with respect to the biological activity identified in the ‘034 patent specification, i.e., inhibition of the 5-HT3 receptor (see col. 1, line 22 through col. 2, line 67; col. 22, lines 10-17; and Example 5).
For example, with respect to a lack of predictability, reference is made to Elz et al, “Synthesis, biological in vitro evaluation and stereoselectivity of ondansetron analogues: novel 5-HT2A receptor antagonists,” Bioorganic & Medicinal Chemistry Letters, Vol. 5, No. 7, pp. 667-672, (1995) (hereinafter “Elz”).  As seen in Table 1 of Elz, ondansetron (i.e., the compound noted in Examples 4 and 5 of the ‘034 patent) has an antagonist affinity to 5-HT3 of 7.01±0.04.  However, out of ondansetron analog compound numbers 8 to 18 in Elz’s Table 1, five of the analogs did not have a measureable 5-HT3 affinity.  The analogs preserved the "tricyclic moiety" of ondansetron while trying to increase 5-HT2A affinity but resulted in compounds lacking 5-HT3 antagonist affinities.  Indeed, it was a “surprise” to Elz that analog number 8 turned out 3 receptor agonist (see p. 670, line 8).  Furthermore, while Elz’s compound numbers 8 to 18 appear to have antagonist affinity for 5-HT2A, such affinity is not discussed in the ‘034 patent specification.
Note also in the table at col. 32, lines 14-48 of the ‘034 patent that the second out of six listed ondansetron analogs had “no inhibition” of 5-HT3 despite having the “three chemical moieties” identified at col. 2, lines 52-62 and Fig. 1 of the ‘034 patent.  In other words, at least one of the only six tested ondansetron analogues in the ‘034 patent specification showed no inhibition of mouse 5-HT3.
Accordingly, claims 17-22, 24-26, 30, 31 and 37 are not enabled by the ‘034 patent specification.  As set forth on pp. 10-11 of the PTAB Decision, “[i]n simple terms, how can the Specification enable the ordinary skilled worker to make an unknown structure?  …  [T]he full breadth of the claim[s] … is not enabled.”

Claims 17-22, 24-26, 30, 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is indefinite because it is unclear exactly what is the “product”, exactly how the product is prepared, or how it may be different from the compound of formula (I) in parent claim 1.  The course of the process is unclear.  The same applies to dependent claims 17-22, 24-26, 30 and 31.  In particular, in claims 30 and 31, it is unclear exactly what is the “pharmaceutical product” or “serotonin 5-HT3 antagonist and 3, but not all of the analogues show such inhibition (see the table at col. 32), and the art is unpredictable as discussed in the 35 USC 112(a) lack of enablement rejection.  One of ordinary skill in the art cannot ascertain the scope of claims 17-22, 24-26, 30, 31 and 37.

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive.  
With respect to the 35 USC 112(a) lack of enablement rejection of claim 30, Applicant argues that parent claim 1 is broader than claim 30, claim 1 is enabled, and thus, claim 30 is also enabled (Remarks, p. 13).
This argument is unpersuasive.  Claim 1 is enabled with respect to the process it specifically recites, i.e., treating the compound of formula (II) with a transition metal catalyst under alkylating conditions, thereby preparing a compound of formula (I).  While claim 30 depends from claim 1 via claim 37, it adds an additional recitation of preparing a product, wherein the product is a pharmaceutical product.  Such preparation of a pharmaceutical product in claim 30, though not broadening with respect to parent claim 1, is a newly claimed invention with respect to claim 1 (See, for example, MPEP 1412.03(III)).  This newly claimed invention, i.e., preparing a pharmaceutical product, is 

With respect to the 35 USC 112(b) indefiniteness rejection of claims 30 and 31, Applicant argues the following (Remarks, p. 8):
Applicant asserts that the terms “pharmaceutical product” and “serotonin 5-HT3 antagonist” have meanings that are understood in the art.  When read as a whole, the claim language is clear and informs with reasonable certainty those skilled in the art so that they are able to determine if infringement exists.  Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 30 and 31.

	This argument is unpersuasive.  While the claims terms “pharmaceutical product” and “serotonin 5-HT3 antagonist” have meaning in the art, it remains unclear exactly which “pharmaceutical product” and “serotonin 5-HT3 antagonist are prepared and how they are prepared.  The course of the process is unclear.  As discussed above in the 35 USC 112(a) rejection for lack of enablement, the ‘034 patent specification does not provide the structure of pharmaceutical compounds of formula (I), and the art is unpredictable.  Similarly, the ‘034 patent specification (Example 5) teaches some ondansetron analogues that can be prepared from formula (I) and that inhibit mouse 5-HT3, but not all of the analogues show such inhibition (see the table at col. 32), and the art is unpredictable as discussed in the 35 USC 112(a) lack of enablement rejection.

Allowable Subject Matter
Claims 1-12 are allowed.
s 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,518,034 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The transmittal letter for the Information Disclosure Statement filed 03/17/2020 in the current reissue application lists the ‘893 application as a co-pending application containing subject matter that may be related to the instant claims.  The same is true of the Remarks filed 11/12/2020 and 03/11/2021 (see p. 10).